DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
Applicant first argues that the claimed invention requires a production line for producing a release liner while Crum relates to linerless layers (page 10 final paragraph continuing through page 11 first paragraph). However, the cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
.

Claim Objections
Claim 30 objected to because of the following informalities:  “mount” in line 3 should read –amount–.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 13, 15- 18, 21-27, and 31-33 is/are rejected under 35 U.S.C. 103 as obvious over Crum (US20050255298 – previously of record) in view of Robinson (US20140188058 – previously of record) and Warner (US20170361525).

In reference to claims 13 and 30:
Crum teaches a production line (Fig. 6) for producing a release liner (title, Abstract, Figs. 1-6) including a substrate material (substrate 12) comprising:
at least one material dispensing head (numeral 56; Fig.6; paras 0048, 0050-0051) orientable in a predetermined orientation proximate to the release liner substrate material (substrate 12; fig.6; wherein printing head 56 is positioned proximal to the liner material 50; paras 0048, 0050-0051); 
a coating material supply in communication with said material dispensing head; and
wherein said material dispensing head is configured to deliver a predetermined amount of coating material from the coating material supply to the material dispensing head (para 0054, creating a “pattern” necessarily includes delivering a predetermined amount of coating material); and
wherein said material dispensing head is configured to deliver a predetermined amount of coating material from the material dispensing head to the release liner substrate material (para 0054, creating a “pattern” necessarily includes delivering a predetermined amount of coating material);
wherein the material dispensing head comprises at least one printing head selected from the group consisting of an ink jet printing head and a laser printing head (para 0052); and 
Crum does not explicitly disclose wherein said controller is configured for controlling the material dispensing head, further comprising a means for controlling  at least one of: the material 
Crum further discloses the use of mixed coating materials (para 0033). Crum does not disclose more than one material coating material supply in communication with said material dispensing head (claim 1) or wherein the coating material component supplies are in communication with one or more material dispensing heads through a mixer; and wherein the mount of each coating material component suppled to the mixer is controlled by the controller (claim 30). However, this is taught by Warner. Warner discloses a system for partitioning of difficult to handle materials (abstract). Warner further teaches that when utilizing mixed materials, feed sources can be separated (abstract). The materials are fed from their respective containers into a mixer and, once mixed, to a deposition head (para 0048) to allow for small batch sizes and results in a system with very little dead space (para 0010). As modified, more than one coating material supply would be in communication with the material dispensing head. It would have been obvious to a person having ordinary skill in the art before the effective filing date of 

In reference to claim 15:
In addition to the discussion of claim 13, above, Crum further discloses wherein the material dispensing head deposits to the release liner substrate material a layer of material to a layer thickness ranging from greater than 0 microns to 5 microns dry (para 0050).

In reference to claim 16:
In addition to the discussion of claim 13, above, Crum further discloses wherein the material dispensing head deposits to the release liner substrate material a layer of material to a layer thickness ranging from 0.5 microns to 2.5 microns dry (para 0050).

In reference to claim 17:
In addition to the discussion of claim 13, above, Crum does not explicitly disclose wherein the coating material comprises a silicone-containing material. However, Crum does disclose that that it is generally known and typical to use a silicone release agent (para 0003) and provides several U.S. Patents demonstrating silicone release agents, all of which are incorporated by reference (paras 0003 and 0008). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a known, typical silicone coating material in the production line of Crum because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the release coating is made of a well-known material suitable for the intended purpose. See MPEP §2143(I)(B).

In reference to claim 18:
In addition to the discussion of claim 13, above, Crum further discloses wherein a plurality of material dispensing heads (numerals 56 and 58, Fig. 6, para 0048) is oriented in a predetermined orientation proximate to the release liner substrate material (numeral 50, Fig. 6, para 0051).

In reference to claim 21:
In addition to the discussion of claim 13, above, Crum further discloses wherein the coating material comprises separate coating material component supplies (para 0054, Fig. 7 there is inherently a coating material supply for each dispensing head), with each coating material component supply housed separately along the production line (Fig. 7).

In reference to claim 22:
In addition to the discussion of claim 21, above, Crum further discloses wherein the coating material components comprise a pigment (paras 0033-0034).

In reference to claim 23:
In addition to the discussion of claim 21, above, Crum further discloses wherein the coating material component supplies are in communication with one or more material dispensing heads (para 0048), said material dispensing heads oriented in a predetermined orientation proximate to the release liner substrate material (para 0051), said material dispensing heads configured to release predetermined amount of a predetermined cured coating material component (para 0050-0051).

In reference to claim 24:


In reference to claim 25:
In addition to the discussion of claim 13, above, Crum further discloses wherein, the predetermined amount of coating material is delivered to the release liner substrate material according to a programmed digital pattern which is controlled by the controller (para 0052-0054).

In reference to claim 26:
In addition to the discussion of claim 13, above, Crum further discloses wherein the predetermined amount of coating material delivered to the release liner substrate material displays predetermined variable characteristics at predetermined regions of the release liner substrate material (paras 0050-0054).

In reference to claim 27:
In addition to the discussion of claim 13, above, Crum further discloses wherein the variable characteristics comprise at least one of color, tinting, reflectivity (para 0054)(the printing of different graphic, image, indicia, and symbols indicates variable characteristics including at least color, tinting, reflectivity).

In reference to claim 31:
In addition to the discussion of claim 13, above, Crum further discloses wherein the controller is configured for controlling the composition of coating material delivered to the material dispensing head (para 0054, the controller selecting 2 separate compositions is interpreted as “controlling the composition of coating”).

In reference to claim 32:
In addition to the discussion of claim 13, above, Crum further discloses wherein the controller is configured for controlling the amount of coating material delivered to the material dispensing head (para 0050-0051).

In reference to claim 33:
In addition to the discussion of claim 13, above, Crum further discloses wherein the controller is configured for controlling the amount of coating material delivered from the material dispensing head to the release liner substrate material (para 0050-0051).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742